Exhibit 10.1

 

MORNINGSTAR, INC.

2004 STOCK INCENTIVE PLAN

(AS AMENDED AND RESTATED EFFECTIVE AS OF JULY 24, 2009)

 

45

--------------------------------------------------------------------------------


 

MORNINGSTAR, INC. 2004 STOCK INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE AS OF JULY 24, 2009)

 


ARTICLE 1.                            ESTABLISHMENT, OBJECTIVES AND DURATION


 


1.1                              ESTABLISHMENT OF THE PLAN.  MORNINGSTAR, INC.,
AN ILLINOIS CORPORATION, HEREBY ESTABLISHES THIS MORNINGSTAR, INC. 2004 STOCK
INCENTIVE PLAN (THE “PLAN”) AS SET FORTH IN THIS DOCUMENT. CAPITALIZED TERMS
USED BUT NOT OTHERWISE DEFINED HEREIN WILL HAVE THE MEANINGS GIVEN TO THEM IN
ARTICLE 2.  THE PLAN PERMITS THE GRANT OF NONSTATUTORY STOCK OPTIONS, INCENTIVE
STOCK OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK, RESTRICTED STOCK
UNITS, AND PERFORMANCE SHARES.  IN ADDITION, THE PLAN PROVIDES THE OPPORTUNITY
FOR THE DEFERRAL OF THE PAYMENT OF SALARY, BONUSES AND OTHER FORMS OF INCENTIVE
COMPENSATION.


 

Subject to the approval of the Company’s shareholders, the Plan became effective
upon its approval by the Board of Directors, and will remain in effect as
provided in Section 1.3 hereof.

 


1.2                              PURPOSE OF THE PLAN.  THE PURPOSE OF THE PLAN
IS TO PROMOTE THE SUCCESS AND ENHANCE THE VALUE OF THE COMPANY BY LINKING THE
PERSONAL INTERESTS OF PARTICIPANTS TO THOSE OF COMPANY SHAREHOLDERS, AND BY
PROVIDING PARTICIPANTS WITH AN INCENTIVE FOR OUTSTANDING PERFORMANCE.  THE PLAN
IS FURTHER INTENDED TO PROVIDE FLEXIBILITY TO THE COMPANY IN ITS ABILITY TO
MOTIVATE, ATTRACT AND RETAIN THE SERVICES OF PARTICIPANTS UPON WHOSE JUDGMENT,
INTEREST, AND SPECIAL EFFORT THE SUCCESSFUL CONDUCT OF ITS BUSINESS IS LARGELY
DEPENDENT.


 


1.3                              DURATION OF THE PLAN.  THE PLAN COMMENCED ON
THE EFFECTIVE DATE, AS DESCRIBED IN ARTICLE 2, AND WILL REMAIN IN EFFECT,
SUBJECT TO THE RIGHT OF THE COMMITTEE TO AMEND OR TERMINATE THE PLAN AT ANY TIME
PURSUANT TO ARTICLE 14, UNTIL ALL SHARES SUBJECT TO IT PURSUANT TO ARTICLE 4
HAVE BEEN ISSUED OR TRANSFERRED ACCORDING TO THE PLAN’S PROVISIONS.  IN NO EVENT
MAY AN AWARD BE GRANTED UNDER THE PLAN ON OR AFTER THE TENTH ANNUAL ANNIVERSARY
OF THE EFFECTIVE DATE.


 


1.4                              PLAN MERGER.  THE 2001 MORNINGSTAR STOCK OPTION
PLAN, AS AMENDED, THE AMENDED AND RESTATED 2000 MORNINGSTAR STOCK OPTION PLAN,
AND THE AMENDED AND RESTATED 1993 MORNINGSTAR STOCK OPTION PLAN WERE MERGED INTO
THIS PLAN AS OF THE EFFECTIVE DATE.  STOCK OPTIONS AWARDED UNDER THE PRIOR PLANS
SHALL BE GOVERNED BY THE TERMS OF THIS PLAN.


 


ARTICLE 2.                            DEFINITIONS


 

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

 

“AFFILIATES” means (a) for purposes of Incentive Stock Options, any corporation
that is a Parent or Subsidiary of the Company, and (b) for all other purposes

 

46

--------------------------------------------------------------------------------


 

hereunder, an entity that is (directly or indirectly) controlled by, or
controls, the Company.

 

“AWARD” means, individually or collectively, a grant under this Plan to a
Participant of Nonstatutory Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and Performance
Shares.

 

“AWARD AGREEMENT” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award or
Awards granted to the Participant or the terms and provisions applicable to an
election to defer compensation under Section 8.2.

 

“BOARD” or “BOARD OF DIRECTORS” means the Board of Directors of the Company.

 

“CAUSE” shall mean the Participant’s:

 


(A)                                 WILLFUL NEGLECT OF OR CONTINUED FAILURE TO
SUBSTANTIALLY PERFORM HIS OR HER DUTIES WITH OR OBLIGATIONS FOR THE COMPANY OR
AN AFFILIATE IN ANY MATERIAL RESPECT (OTHER THAN ANY SUCH FAILURE RESULTING FROM
HIS OR HER INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS);


 


(B)                                 COMMISSION OF A WILLFUL OR GROSSLY NEGLIGENT
ACT OR THE WILLFUL OR GROSSLY NEGLIGENT OMISSION TO ACT THAT CAUSES OR IS
REASONABLY LIKELY TO CAUSE MATERIAL HARM TO THE COMPANY OR AN AFFILIATE; OR


 


(C)                                 COMMISSION OR CONVICTION OF, OR PLEA OF NOLO
CONTENDERE TO, ANY FELONY OR ANY CRIME SIGNIFICANTLY INJURIOUS TO THE COMPANY OR
AN AFFILIATE.


 

An act or omission is “willful” for this purpose if it was knowingly done, or
knowingly omitted, by the Participant in bad faith and without reasonable belief
that the act or omission was in the best interest of the Company or an
Affiliate.  Determination of Cause shall be made by the Committee in its sole
discretion.

 

“CHANGE IN CONTROL” means the occurrence of any one or more of the following: 
(a) any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) after the
Effective Date becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of more than fifty percent (50%) of the
Shares (other than Joe Mansueto, his spouse and descendants, and any trustee or
custodian for and on behalf of any of them), (b) the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Company (a “Business Combination”), unless immediately following
such Business Combination more than sixty percent (60%) of the total voting
power of (i) the company resulting from such Business Combination (the
“Surviving Company”), or (ii) if applicable, the ultimate parent company that
directly or indirectly has beneficial ownership of one hundred percent (100%) of
the voting securities eligible to elect directors of the Surviving Company (the
“Parent Company”) is represented by Shares

 

47

--------------------------------------------------------------------------------


 

that were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Shares were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Shares among the holders thereof immediately prior to the Business Combination,
or (c) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets.

 

“CODE” means the Internal Revenue Code of 1986, as amended from time to time.

 

“COMMITTEE” shall mean the Compensation Committee of the Board of Directors, the
composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code and shall consist of at least two directors who are
“independent directors” within the meaning of the listing rules of each national
securities exchange on which the Shares are listed, and “nonemployee directors”
within the meaning of Exchange Act Rule 16b-3.

 

“COMPANY” means Morningstar, Inc., an Illinois corporation, and any successor
thereto as provided in Article 18.

 

“CONSULTANT” means any person, including an advisor, engaged by the Company or
an Affiliate to render services to such entity and who is not a Director or an
Employee.

 

“DIRECTOR” means any individual who is a member of the Board of Directors.

 

“DISABILITY” shall mean

 


(A)                                 A PHYSICAL OR MENTAL CONDITION THAT WOULD
QUALIFY A PARTICIPANT FOR A DISABILITY BENEFIT UNDER THE LONG-TERM DISABILITY
PLAN OF THE COMPANY APPLICABLE TO HIM OR HER;


 


(B)                                 IF THE PARTICIPANT IS NOT COVERED BY SUCH A
LONG-TERM DISABILITY PLAN, DISABILITY AS DEFINED FOR PURPOSES OF ELIGIBILITY FOR
A DISABILITY AWARD UNDER THE SOCIAL SECURITY ACT;


 


(C)                                 WHEN USED IN CONNECTION WITH THE EXERCISE OF
AN INCENTIVE STOCK OPTION FOLLOWING TERMINATION OF EMPLOYMENT, DISABILITY WITHIN
THE MEANING OF CODE SECTION 22(E)(3); OR


 


(D)                                 SUCH OTHER CONDITION AS MAY BE DETERMINED BY
THE COMMITTEE IN ITS SOLE DISCRETION TO CONSTITUTE DISABILITY.


 

“EFFECTIVE DATE” means the date of the Plan’s adoption by the Board subject to
the approval of the Plan by the Company’s shareholders.

 

48

--------------------------------------------------------------------------------


 

“EMPLOYEE” means any person employed by the Company or an Affiliate in a common
law employee-employer relationship.  A Participant shall not cease to be an
Employee for purposes of this Plan in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
among the Company, its Parent, any Subsidiary, or any successor.  For purposes
of Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the one hundred and eighty-first (181st ) day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option.  Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

 

“EXERCISE PRICE” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

“FAIR MARKET VALUE” of a Share on a given date means:

 


(A)                                 THE CLOSING TRADING PRICE OF A SHARE ON THE
PRIMARY NATIONAL SECURITIES EXCHANGE ON WHICH THE SHARES ARE LISTED ON THE LAST
TRADING DAY PRIOR TO THE DATE AS OF WHICH SUCH VALUE IS BEING DETERMINED; OR


 


(B)                                 IF THE SHARES ARE NOT TRADED ON ANY NATIONAL
SECURITIES EXCHANGE, THE MEAN BETWEEN THE CLOSING BID AND ASKED PRICES OF A
SHARE IN THE OVER-THE-COUNTER MARKET ON THE LAST TRADING DAY PRIOR TO THE DATE
AS OF WHICH SUCH VALUE IS BEING DETERMINED; OR


 


(C)                                 IF THOSE BID AND ASKED PRICES ARE NOT
AVAILABLE, THEN THE FAIR MARKET VALUE AS OF ANY GIVEN DATE SHALL BE DETERMINED
IN GOOD FAITH BY THE COMMITTEE.


 

“FREESTANDING SAR” means a SAR that is granted independently of any Options, as
described in Article 7.

 

“INCENTIVE STOCK OPTION” or “ISO” means an option to purchase Shares granted
under Article 6 that is designated as an Incentive Stock Option and that is
intended to meet the requirements of Code Section 422.

 

“NONSTATUTORY STOCK OPTION” or “NQSO” means an option to purchase Shares granted
under Article 6 that is not intended to meet the requirements of Code
Section 422.

 

“OPTION” means an Incentive Stock Option or a Nonstatutory Stock Option, as
described in Article 6.

 

49

--------------------------------------------------------------------------------


 

“PARENT” means a “parent corporation,” whether now or hereafter existing, as
defined in Code Section 424(e).

 

“PARTICIPANT” means an Employee, Consultant or Director who the Committee has
selected to participate in the Plan pursuant to Section 5.2 and who has an Award
outstanding under the Plan.

 

“PERFORMANCE-BASED EXCEPTION” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m) and any regulations promulgated
thereunder.

 

“PERFORMANCE PERIOD” means the time period during which performance objectives
must be met in order for a Participant to earn Performance Shares granted under
Article 9.

 

“PERFORMANCE SHARE” means a notional Share that is earned based on the
Participant’s attainment of certain performance objectives specified in the
Award Agreement, as described in Article 9.

 

“PERSONAL LEAVE” means a leave of absence as described in Section 5.3

 

“PLAN” means the Morningstar, Inc. 2004 Stock Incentive Plan, as set forth in
this document, and as amended from time to time.

 

“PRIOR PLANS” means the 2001 Morningstar Stock Option Plan, as amended, the
Amended and Restated 2000 Morningstar Stock Option Plan, and the Amended and
Restated 1993 Morningstar Stock Option Plan.  The Prior Plans were merged into
this Plan as of the Effective Date and stock options awarded under the Prior
Plans shall be governed by the terms of this Plan.

 

“RESTRICTION PERIOD” means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance objectives, or the occurrence of other events as
determined by the Committee, in its sole discretion) or the Restricted Stock is
not vested.

 

“RESTRICTED STOCK” means a contingent grant of Shares awarded to a Participant
pursuant to Article 8.  The Shares awarded to the Participant will vest over the
Restricted Period and according to the time-based or performance-based criteria,
specified in the Award Agreement.

 

“RESTRICTED STOCK UNIT” or “RSU” means a notional account established pursuant
to an Award granted to a Participant, as described in Article 8, that is
(a) valued solely by reference to Shares, (b) subject to restrictions specified
in the Award Agreement, and (c) payable in cash or in Shares as specified in the
Award Agreement.  The RSUs awarded to the Participant will vest according to the
time-based or performance-based criteria specified in the Award Agreement.

 

50

--------------------------------------------------------------------------------


 

“SERVICE” means the provision of services to the Company or its Affiliates in
the capacity of (i) an Employee, (ii) a Director, or (iii) a Consultant.  For
purposes of this Plan, the transfer of an Employee from the Company to an
Affiliate, from an Affiliate to the Company or from an Affiliate to another
Affiliate shall not be a termination of Service.  However, if the Affiliate for
which an Employee, Director or Consultant is providing services ceases to be an
Affiliate of the Company due to a sale, transfer or other reason, and the
Employee, Director or Consultant ceases to perform services for the Company or
any Affiliate, the Employee, Director or Consultant shall incur a termination of
Service.

 

“SHARES” means the shares of common stock, no par value, of the Company.

 

“STOCK APPRECIATION RIGHT” or “SAR” means an Award of the contingent right to
receive Shares or cash, as specified in the Award Agreement, in the future,
based on the value, or the appreciation in the value, of Shares, pursuant to the
terms of Article 7.  SARs may be granted alone or in connection with a related
Option.

 

“SUBSIDIARY” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Code Section 424(f).

 

“TANDEM SAR” means a SAR that is granted in connection with a related Option
pursuant to Article 7, the exercise of which requires forfeiture of the right to
purchase a Share under the related Option (and when a Share is purchased under
the Option, the Tandem SAR will similarly be canceled).

 

“VESTED” means, with respect to an Option, that such Option has become fully or
partly exercisable; provided, however, that notwithstanding its status as a
Vested Option, an Option shall cease to be exercisable pursuant to (and while
exercisable shall be subject to) such terms as are set forth herein and in the
relevant Award Agreement.  Similarly, terms such as “Vest,” “Vesting,” and
“Unvested” shall be interpreted accordingly.

 


ARTICLE 3.       ADMINISTRATION


 


3.1        THE COMMITTEE.  THE PLAN WILL BE ADMINISTERED BY THE COMMITTEE, OR BY
ANY OTHER COMMITTEE APPOINTED BY THE BOARD WHOSE COMPOSITION SATISFIES THE
“NONEMPLOYEE DIRECTOR” REQUIREMENTS OF RULE 16B-3 UNDER THE EXCHANGE ACT AND THE
REGULATIONS OF RULE 16B-3 UNDER THE EXCHANGE ACT, THE “INDEPENDENT DIRECTOR”
REQUIREMENTS OF THE LISTING RULES OF EACH NATIONAL SECURITIES EXCHANGE ON WHICH
THE SHARES ARE LISTED, AND THE “OUTSIDE DIRECTOR” PROVISIONS OF CODE
SECTION 162(M), OR ANY SUCCESSOR REGULATIONS OR PROVISIONS.


 


3.2        AUTHORITY OF THE COMMITTEE.  EXCEPT AS LIMITED  BY LAW AND SUBJECT TO
THE PROVISIONS OF THIS PLAN, THE COMMITTEE WILL HAVE FULL POWER TO:  SELECT
EMPLOYEES, DIRECTORS AND CONSULTANTS TO PARTICIPATE IN THE PLAN; DETERMINE THE
SIZES AND TYPES OF AWARDS; DETERMINE THE TERMS AND CONDITIONS OF AWARDS IN A
MANNER CONSISTENT WITH THE PLAN; CONSTRUE AND INTERPRET THE PLAN AND ANY
AGREEMENT OR INSTRUMENT ENTERED INTO UNDER THE PLAN; ESTABLISH, AMEND OR WAIVE
RULES AND REGULATIONS


 


51

--------------------------------------------------------------------------------



 


FOR THE PLAN’S ADMINISTRATION; AND (SUBJECT TO THE PROVISIONS OF ARTICLE 15)
AMEND THE TERMS AND CONDITIONS OF ANY OUTSTANDING AWARD TO THE EXTENT THEY ARE
WITHIN THE DISCRETION OF THE COMMITTEE AS PROVIDED IN THE PLAN.  FURTHER, THE
COMMITTEE WILL MAKE ALL OTHER DETERMINATIONS THAT MAY BE NECESSARY OR ADVISABLE
TO ADMINISTER THE PLAN.  AS PERMITTED BY LAW AND CONSISTENT WITH SECTION 3.1,
THE COMMITTEE MAY DELEGATE SOME OR ALL OF ITS AUTHORITY UNDER THE PLAN,
INCLUDING TO AN OFFICER OF THE COMPANY TO DESIGNATE THE EMPLOYEES (OTHER THAN
SUCH OFFICER HIMSELF OR HERSELF) TO RECEIVE OPTIONS AND TO DETERMINE THE NUMBER
OF SHARES SUBJECT TO THE OPTIONS SUCH EMPLOYEES WILL RECEIVE.


 


3.3        DECISIONS BINDING.  ALL DETERMINATIONS AND DECISIONS MADE BY THE
COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN WILL BE FINAL, CONCLUSIVE AND
BINDING ON ALL PERSONS, INCLUDING, WITHOUT LIMITATION, THE COMPANY, ITS BOARD OF
DIRECTORS, ITS SHAREHOLDERS, ALL AFFILIATES, EMPLOYEES, PARTICIPANTS AND THEIR
ESTATES AND BENEFICIARIES.


 


3.4        CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL, THE
COMMITTEE SHALL HAVE THE DISCRETION TO ACCELERATE  THE VESTING OF AWARDS,
ELIMINATE ANY RESTRICTIONS APPLICABLE TO AWARDS, DEEM THE PERFORMANCE MEASURES
TO BE SATISFIED, OR TAKE SUCH OTHER ACTION AS IT DEEMS APPROPRIATE, IN ITS SOLE
DISCRETION.


 


ARTICLE 4.       SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS


 


4.1        NUMBER OF SHARES AVAILABLE FOR AWARDS.


 


(A)        SUBJECT TO ADJUSTMENT AS PROVIDED BELOW AND IN SECTIONS 4.2 AND 4.3,
THE MAXIMUM NUMBER OF SHARES THAT MAY BE ISSUED OR TRANSFERRED TO PARTICIPANTS
UNDER THE PLAN WILL BE 5,628,843.  THE MAXIMUM NUMBER OF SHARES THAT MAY BE
ISSUED OR TRANSFERRED TO PARTICIPANTS AS INCENTIVE STOCK OPTIONS IS 1,000,000. 
THE MAXIMUM NUMBER OF SHARES AND SHARE EQUIVALENT UNITS THAT MAY BE GRANTED
DURING ANY CALENDAR YEAR TO ANY ONE PARTICIPANT UNDER ALL TYPES OF AWARDS
AVAILABLE UNDER THE PLAN IS 1,000,000 (ON AN AGGREGATE BASIS); THE FOREGOING
LIMIT WILL APPLY WHETHER THE AWARDS ARE PAID IN SHARES OR IN CASH.  ALL LIMITS
DESCRIBED IN THIS SECTION 4.1(A) ARE SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 4.3.


 


(B)        THE PRIOR PLANS SHALL BE MERGED INTO AND CONTINUED IN THE FORM OF
THIS PLAN AS OF THE EFFECTIVE DATE.  AWARDS MADE AND SHARES AWARDED UNDER THE
PRIOR PLANS PRIOR TO THE EFFECTIVE DATE, WHICH REMAIN OUTSTANDING ON THE
EFFECTIVE DATE, SHALL BE GOVERNED BY THE TERMS OF THIS PLAN, BUT SHALL NOT COUNT
AGAINST THE NUMBER OF SHARES AUTHORIZED UNDER 4.1(A) ABOVE.  NO ADDITIONAL
AWARDS WILL BE MADE UNDER ANY PRIOR PLAN ON OR AFTER THE EFFECTIVE DATE.


 


4.2        LAPSED AWARDS.  ANY SHARES (A) SUBJECT TO AN AWARD UNDER THE PLAN
THAT ARE FORFEITED, CANCELED, SETTLED OR OTHERWISE TERMINATED WITHOUT A
DISTRIBUTION OF SHARES TO A PARTICIPANT; OR (B) DELIVERED BY ATTESTATION TO, OR
WITHHELD BY, THE COMPANY IN CONNECTION WITH THE EXERCISE OF AN OPTION AWARDED
UNDER THE PLAN OR IN PAYMENT OF ANY REQUIRED INCOME TAX WITHHOLDING FOR THE
EXERCISE OF AN OPTION OR THE VESTING OF


 


52

--------------------------------------------------------------------------------



 


RESTRICTED STOCK AWARDED UNDER THE PLAN WILL THEREAFTER BE DEEMED TO BE
AVAILABLE FOR AWARD.  ANY SHARES (A) SUBJECT TO AN AWARD UNDER A PRIOR PLAN THAT
ARE FORFEITED, CANCELED, SETTLED OR OTHERWISE TERMINATED WITHOUT A DISTRIBUTION
OF SHARES TO A PARTICIPANT; OR (B) DELIVERED BY ATTESTATION TO, OR WITHHELD BY,
THE COMPANY IN CONNECTION WITH THE EXERCISE OF AN OPTION AWARDED UNDER A PRIOR
PLAN OR IN PAYMENT OF ANY REQUIRED INCOME TAX WITHHOLDING FOR THE EXERCISE OF AN
OPTION AWARDED UNDER A PRIOR PLAN WILL NOT BE AVAILABLE FOR AWARD UNDER THIS
PLAN OR THE PRIOR PLAN.


 


4.3        ADJUSTMENTS IN AUTHORIZED SHARES.


 


(A)        IN THE EVENT OF ANY MERGER, REORGANIZATION, CONSOLIDATION,
RECAPITALIZATION, SEPARATION, LIQUIDATION, SPLIT-UP, SHARE COMBINATION, OR OTHER
SUCH CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE SHARES, SUCH
ADJUSTMENT SHALL BE MADE IN THE NUMBER AND CLASS OF SHARES WHICH MAY BE
DELIVERED UNDER THE PLAN, AND IN THE NUMBER AND CLASS OF AND/OR PRICE OF SHARES
SUBJECT TO OUTSTANDING AWARDS GRANTED UNDER THE PLAN, AS MAY BE DETERMINED TO BE
APPROPRIATE AND EQUITABLE BY THE COMMITTEE, IN ITS SOLE DISCRETION, TO PREVENT
DILUTION OR ENLARGEMENT OF RIGHTS AND PROVIDED THAT THE NUMBER OF SHARES SUBJECT
TO ANY AWARD SHALL ALWAYS BE A WHOLE NUMBER.


 


(B)        FRACTIONAL SHARES RESULTING FROM ANY ADJUSTMENT IN AWARDS PURSUANT TO
THIS SECTION MAY BE SETTLED IN CASH OR OTHERWISE AS THE COMMITTEE DETERMINES. 
THE COMPANY WILL GIVE NOTICE OF ANY ADJUSTMENT TO EACH PARTICIPANT WHO HOLDS AN
AWARD THAT HAS BEEN ADJUSTED AND THE ADJUSTMENT (WHETHER OR NOT THAT NOTICE IS
GIVEN) WILL BE EFFECTIVE AND BINDING FOR ALL PLAN PURPOSES.


 


ARTICLE 5.       ELIGIBILITY AND PARTICIPATION


 


5.1        ELIGIBILITY.  AN EMPLOYEE SHALL BE DEEMED ELIGIBLE FOR PARTICIPATION
UPON SUCH EMPLOYEE’S FIRST DAY OF EMPLOYMENT.  ADDITIONALLY, NON-EMPLOYEE
DIRECTORS AND CONSULTANTS AND/OR THEIR REPRESENTATIVES WHO ARE CHOSEN FROM TIME
TO TIME AT THE SOLE DISCRETION OF THE COMPANY TO RECEIVE ONE OR MORE AWARDS ARE
ALSO ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


5.2        ACTUAL PARTICIPATION.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
COMMITTEE WILL, FROM TIME TO TIME, SELECT THOSE EMPLOYEES, NON-EMPLOYEE
DIRECTORS AND CONSULTANTS TO WHOM AWARDS WILL BE GRANTED, AND WILL DETERMINE THE
NATURE AND AMOUNT OF EACH AWARD.


 


5.3        PERSONAL LEAVE STATUS.


 


(A)        NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE COMMITTEE,
IN ITS SOLE DISCRETION, RESERVES THE RIGHT TO DESIGNATE A PARTICIPANT’S LEAVE OF
ABSENCE AS “PERSONAL LEAVE.”  NO OPTIONS SHALL BE GRANTED TO A PARTICIPANT
DURING PERSONAL LEAVE.  A PARTICIPANT’S UNVESTED OPTIONS SHALL REMAIN UNVESTED
DURING SUCH PERSONAL LEAVE AND THE TIME SPENT ON SUCH


 


53

--------------------------------------------------------------------------------



 


PERSONAL LEAVE SHALL NOT COUNT TOWARDS THE VESTING OF SUCH OPTIONS.  A
PARTICIPANT’S VESTED OPTIONS THAT MAY BE EXERCISED PURSUANT TO SECTION 6.6
HEREOF SHALL REMAIN EXERCISABLE UPON COMMENCEMENT OF PERSONAL LEAVE UNTIL THE
EARLIER OF (I) A PERIOD OF ONE YEAR FROM THE DATE OF COMMENCEMENT OF SUCH
PERSONAL LEAVE; OR (II) THE REMAINING EXERCISE PERIOD OF SUCH OPTIONS. 
NOTWITHSTANDING THE FOREGOING, IF A PARTICIPANT RETURNS TO THE COMPANY FROM A
PERSONAL LEAVE OF LESS THAN ONE YEAR AND THE PARTICIPANT’S OPTIONS HAVE NOT
LAPSED, THE OPTIONS SHALL REMAIN EXERCISABLE FOR THE REMAINING EXERCISE PERIOD
AS PROVIDED AT THE TIME OF GRANT AND SUBJECT TO THE CONDITIONS CONTAINED HEREIN.


 


(B)        THE COMMITTEE, IN ITS SOLE DISCRETION, MAY WAIVE OR ALTER THE
PROVISIONS OF THIS SECTION 5.3 WITH RESPECT TO ANY PARTICIPANT.  THE WAIVER OR
ALTERATION OF SUCH PROVISIONS WITH RESPECT TO ANY PARTICIPANT SHALL HAVE NO
EFFECT ON ANY OTHER PARTICIPANT.


 


ARTICLE 6.       OPTIONS


 


6.1        GRANT OF OPTIONS.  SUBJECT TO THE TERMS AND PROVISIONS OF THE PLAN,
OPTIONS MAY BE GRANTED TO EMPLOYEES, NON-EMPLOYEE DIRECTORS AND CONSULTANTS IN
THE NUMBER, AND UPON THE TERMS, AND AT ANY TIME AND FROM TIME TO TIME, AS
DETERMINED BY THE COMMITTEE.


 


6.2        AWARD AGREEMENT.  EACH OPTION GRANT WILL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SPECIFIES THE EXERCISE PRICE, THE DURATION OF THE OPTION, THE
NUMBER OF SHARES TO WHICH THE OPTION PERTAINS, THE MANNER, TIME AND RATE OF
EXERCISE OR VESTING OF THE OPTION, AND SUCH OTHER PROVISIONS AS THE COMMITTEE
DETERMINES.  THE AWARD AGREEMENT WILL ALSO SPECIFY WHETHER THE OPTION IS
INTENDED TO BE AN ISO OR AN NQSO.


 


6.3        EXERCISE PRICE.  THE EXERCISE PRICE FOR EACH SHARE SUBJECT TO AN
OPTION WILL BE DETERMINED BY THE COMMITTEE; PROVIDED, HOWEVER, THAT THE EXERCISE
PRICE OF INCENTIVE STOCK OPTIONS SHALL IN ALL CASES BE EQUAL TO OR GREATER THAN
THE FAIR MARKET VALUE ON THE DATE THE OPTION IS GRANTED.


 


6.4        DURATION OF OPTIONS.  EACH OPTION WILL EXPIRE AT THE TIME DETERMINED
BY THE COMMITTEE AT THE TIME OF GRANT, BUT NO LATER THAN THE TENTH ANNIVERSARY
OF THE DATE OF ITS GRANT.


 


6.5        DIVIDEND EQUIVALENTS.  SUBJECT TO COMPLIANCE WITH CODE SECTION 409A,
THE COMMITTEE MAY, BUT WILL NOT BE REQUIRED TO, GRANT PAYMENTS IN CONNECTION
WITH OPTIONS THAT ARE EQUIVALENT TO DIVIDENDS DECLARED AND PAID ON THE SHARES
UNDERLYING THE OPTIONS.  SUCH DIVIDEND EQUIVALENT PAYMENTS MAY BE MADE IN CASH
OR IN SHARES, UPON SUCH TERMS AS THE COMMITTEE, IN ITS SOLE DISCRETION, DEEMS
APPROPRIATE.


 


6.6        EXERCISE OF OPTIONS.  OPTIONS WILL BE EXERCISABLE AT SUCH TIMES AND
BE SUBJECT TO SUCH RESTRICTIONS AND CONDITIONS AS THE COMMITTEE IN EACH INSTANCE
APPROVES, WHICH NEED NOT BE THE SAME FOR EACH AWARD OR FOR EACH PARTICIPANT.


 


54

--------------------------------------------------------------------------------



 


6.7          PAYMENT.  THE HOLDER OF AN OPTION MAY EXERCISE THE OPTION ONLY BY
DELIVERING A WRITTEN NOTICE, OR IF PERMITTED BY THE COMMITTEE, IN ITS DISCRETION
AND IN ACCORDANCE WITH PROCEDURES ADOPTED BY IT, BY DELIVERING AN ELECTRONIC
NOTICE, OF EXERCISE TO THE COMPANY SETTING FORTH THE NUMBER OF SHARES AS TO
WHICH THE OPTION IS TO BE EXERCISED, TOGETHER WITH FULL PAYMENT AT THE EXERCISE
PRICE FOR THE SHARES AND ANY WITHHOLDING TAX RELATING TO THE EXERCISE OF THE
OPTION.


 

The Exercise Price and any related withholding taxes will be payable to the
Company in full either:  (a) in cash, or its equivalent, in United States
dollars; (b) if permitted in the governing Award Agreement, by tendering Shares
owned by the Participant for at least six months and duly endorsed for transfer
to the Company, or Shares issuable to the Participant upon exercise of the
Option; or (c) any combination of (a) and (b); or (d) by any other means the
Committee determines to be consistent with the Plan’s purposes and applicable
law.

 


6.8          SPECIAL PROVISIONS FOR ISOS.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS ARTICLE 6, THE FOLLOWING SPECIAL PROVISIONS SHALL APPLY TO ANY AWARD OF
INCENTIVE STOCK OPTIONS:


 


(A)           THE COMMITTEE MAY AWARD INCENTIVE STOCK OPTIONS ONLY TO EMPLOYEES.


 


(B)           AN OPTION WILL NOT CONSTITUTE AN INCENTIVE STOCK OPTION UNDER THIS
PLAN TO THE EXTENT IT WOULD CAUSE THE AGGREGATE FAIR MARKET VALUE OF SHARES WITH
RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE EXERCISABLE BY THE PARTICIPANT FOR
THE FIRST TIME DURING A CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY AND ITS
AFFILIATES) TO EXCEED $100,000.  SUCH FAIR MARKET VALUE SHALL BE DETERMINED AS
OF THE DATE ON WHICH EACH SUCH INCENTIVE STOCK OPTION IS GRANTED.


 


(C)           IF THE EMPLOYEE TO WHOM THE INCENTIVE STOCK OPTION IS GRANTED OWNS
STOCK POSSESSING MORE THAN TEN (10%) PERCENT OF THE TOTAL COMBINED VOTING POWER
OF ALL CLASSES OF THE COMPANY OR ANY AFFILIATE, THEN:  (I) THE EXERCISE PRICE
FOR EACH SHARE SUBJECT TO SUCH OPTION WILL BE AT LEAST ONE HUNDRED TEN PERCENT
(110%) OF THE FAIR MARKET VALUE OF THE SHARE ON THE DATE OF GRANT; AND (II) THE
OPTION WILL EXPIRE UPON THE EARLIER OF (A) THE TIME SPECIFIED BY THE COMMITTEE
IN THE AWARD AGREEMENT, OR (B) THE FIFTH ANNIVERSARY OF THE DATE OF GRANT.


 


(D)           NO OPTION THAT IS INTENDED TO BE AN INCENTIVE STOCK OPTION MAY BE
GRANTED UNDER THE PLAN AFTER THE TENTH ANNIVERSARY OF THE DATE THE COMPANY
ADOPTED THE PLAN OR THE COMPANY’S SHAREHOLDERS APPROVED THE PLAN, WHICHEVER IS
EARLIER.


 


(E)           AN INCENTIVE STOCK OPTION MUST BE EXERCISED, IF AT ALL, BY THE
EARLIEST OF (I) THE TIME SPECIFIED IN THE AWARD AGREEMENT, (II) THREE MONTHS
AFTER THE PARTICIPANT’S TERMINATION OF SERVICE FOR A REASON OTHER THAN DEATH OR


 


55

--------------------------------------------------------------------------------



 


DISABILITY, OR (III) TWELVE MONTHS AFTER THE PARTICIPANT’S TERMINATION OF
SERVICE FOR DEATH OR DISABILITY.


 


6.9        RESTRICTIONS ON SHARE TRANSFERABILITY.


 


(A)        THE COMMITTEE MAY IMPOSE SUCH RESTRICTIONS ON ANY SHARES ACQUIRED
THROUGH EXERCISE OF AN OPTION AS IT DEEMS NECESSARY OR ADVISABLE, INCLUDING,
WITHOUT LIMITATION, RESTRICTIONS UNDER APPLICABLE FEDERAL SECURITIES LAWS, UNDER
THE REQUIREMENTS OF ANY STOCK EXCHANGE OR MARKET UPON WHICH THE SHARES ARE THEN
LISTED OR TRADED, AND UNDER ANY BLUE SKY OR STATE SECURITIES LAWS APPLICABLE TO
THE SHARES.


 


6.10      TERMINATION OF SERVICE.  UNLESS THE APPLICABLE AWARD AGREEMENT
PROVIDES OTHERWISE AND SUBJECT TO SECTION 6.8(E):


 


(A)        IN THE EVENT THAT THE SERVICE OF A PARTICIPANT IS TERMINATED BY THE
COMPANY FOR ANY REASON OTHER THAN CAUSE, DISABILITY OR DEATH, OPTIONS THAT ARE
EXERCISABLE AT THE TIME OF SUCH TERMINATION SHALL REMAIN EXERCISABLE UNTIL THE
EARLIER OF (I) THE REMAINING EXERCISE PERIOD OR (II) ONE YEAR FROM THE DATE OF
SUCH SERVICE TERMINATION.  OPTIONS THAT ARE NOT EXERCISABLE AT THE TIME OF SUCH
TERMINATION OF SERVICE SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE DATE OF SUCH
TERMINATION.


 


(B)        IN THE EVENT THAT THE SERVICE OF A PARTICIPANT WITH THE COMPANY
TERMINATES ON ACCOUNT OF THE DISABILITY OR DEATH OF THE PARTICIPANT, OPTIONS
THAT ARE EXERCISABLE AT THE TIME OF SUCH TERMINATION SHALL REMAIN EXERCISABLE
UNTIL THE EXPIRATION OF THE TERM OF THE OPTION.  OPTIONS THAT ARE NOT
EXERCISABLE AT THE TIME OF SUCH TERMINATION SHALL EXPIRE AT THE CLOSE OF
BUSINESS ON THE DATE OF SUCH TERMINATION.


 


(C)        IN THE EVENT OF TERMINATION OF A PARTICIPANT’S SERVICE FOR CAUSE, ALL
OUTSTANDING OPTIONS GRANTED TO SUCH PARTICIPANT SHALL EXPIRE AS OF THE
COMMENCEMENT OF BUSINESS ON THE DATE OF SUCH TERMINATION.


 


(D)        IN THE EVENT OF A PARTICIPANT’S TERMINATION OF SERVICE FOR ANY REASON
OTHER THAN THOSE DESCRIBED IN SUBSECTIONS (A), (B) AND (C) OF THIS SECTION 6.10,
OPTIONS THAT ARE EXERCISABLE AT THE TIME OF SUCH TERMINATION SHALL REMAIN
EXERCISABLE UNTIL THE EARLIER OF (I) THE REMAINING EXERCISE PERIOD OR (II) 30
DAYS FROM THE DATE OF SUCH TERMINATION.  OPTIONS THAT ARE NOT EXERCISABLE AT THE
TIME OF SUCH TERMINATION SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE DATE OF
SUCH TERMINATION.


 

Each Option Award Agreement will set forth the extent to which the Participant
has the right to exercise the Option after his or her termination of Service. 
These terms will be determined by the Committee in its sole discretion, need not
be uniform among all Options, and may reflect, among other things, distinctions
based on the reasons for termination of Service.  However, notwithstanding any
other provision herein to the

 

56

--------------------------------------------------------------------------------


 

contrary, no additional Options will Vest after a Participant’s Service ceases
or has terminated for any reason, whether such cessation or termination is
lawful or unlawful.

 


ARTICLE 7.       STOCK APPRECIATION RIGHTS


 


7.1        GRANT OF SARS.  SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN, SARS
MAY BE GRANTED TO PARTICIPANTS AT ANY TIME AND FROM TIME TO TIME, AS DETERMINED
BY THE COMMITTEE.  THE COMMITTEE MAY GRANT FREESTANDING SARS, TANDEM SARS OR ANY
COMBINATION OF THE TWO, AS SPECIFIED IN THE AWARD AGREEMENT.


 

Within the limits of Article 4, the Committee will have sole discretion to
determine the number of SARs granted to each Participant and, consistent with
the provisions of the Plan, to determine the terms and conditions pertaining to
SARs.

 

The grant price for any SAR shall be determined by the Committee, but in the
case of a Tandem SAR, the grant price shall not be less than the exercise price
of the Option to which it relates.

 


7.2        EXERCISE OF TANDEM SARS.  TANDEM SARS MAY BE EXERCISED FOR ALL OR
PART OF THE SHARES SUBJECT TO THE RELATED OPTION, UPON THE SURRENDER OF THE
RIGHT TO EXERCISE THE EQUIVALENT PORTION OF THE RELATED OPTION.  A TANDEM SAR
MAY BE EXERCISED ONLY WITH RESPECT TO THE SHARES FOR WHICH ITS RELATED OPTION IS
THEN EXERCISABLE.


 


7.3        EXERCISE OF FREESTANDING SARS.  FREESTANDING SARS MAY BE EXERCISED
UPON WHATEVER TERMS AND CONDITIONS THE COMMITTEE, IN ITS SOLE DISCRETION,
IMPOSES.


 


7.4        AWARD AGREEMENT.  EACH SAR GRANT WILL BE EVIDENCED BY AN AWARD
AGREEMENT THAT SPECIFIES THE GRANT PRICE, WHETHER SETTLEMENT OF THE SAR WILL BE
MADE IN CASH OR IN SHARES, THE TERM OF THE SAR AND SUCH OTHER PROVISIONS AS THE
COMMITTEE DETERMINES.


 


7.5        TERM OF SARS.  THE TERM OF A SAR WILL BE DETERMINED BY THE COMMITTEE,
IN ITS SOLE DISCRETION, BUT MAY NOT EXCEED TEN YEARS.


 


7.6        PAYMENT OF SAR AMOUNT.  UPON EXERCISE OF A SAR WITH RESPECT TO A
SHARE, A PARTICIPANT WILL BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO THE EXCESS,
IF ANY, OF THE FAIR MARKET VALUE ON THE DATE OF EXERCISE OF THE SAR OVER THE
GRANT PRICE SPECIFIED IN THE AWARD AGREEMENT.  AT THE DISCRETION OF THE
COMMITTEE, THE PAYMENT THAT MAY BECOME DUE UPON SAR EXERCISE MAY BE MADE IN
CASH, IN SHARES OR IN SOME COMBINATION OF THE TWO.


 


7.7        TERMINATION OF SERVICE.  EACH SAR AWARD AGREEMENT WILL SET FORTH THE
EXTENT TO WHICH THE PARTICIPANT HAS THE RIGHT TO EXERCISE THE SAR AFTER HIS OR
HER TERMINATION OF SERVICE.  THESE TERMS WILL BE DETERMINED BY THE COMMITTEE, IN
ITS SOLE DISCRETION, NEED NOT BE UNIFORM AMONG ALL SARS ISSUED UNDER THE PLAN,
AND MAY REFLECT, AMONG OTHER THINGS, DISTINCTIONS BASED ON THE REASONS FOR
TERMINATION OF SERVICE.


 


57

--------------------------------------------------------------------------------



 


ARTICLE 8.       RESTRICTED STOCK AND RESTRICTED STOCK UNITS


 


8.1        GRANT OF RESTRICTED STOCK OR RESTRICTED STOCK UNITS.  SUBJECT TO THE
TERMS AND PROVISIONS OF THE PLAN, THE COMMITTEE MAY, AT ANY TIME AND FROM TIME
TO TIME, GRANT RESTRICTED STOCK OR RESTRICTED STOCK UNITS TO PARTICIPANTS IN
SUCH AMOUNTS AS IT DETERMINES.


 


8.2        DEFERRAL OF COMPENSATION INTO RESTRICTED STOCK UNITS.  SUBJECT TO THE
TERMS AND PROVISIONS OF THE PLAN AND CODE SECTION 409A, THE COMMITTEE MAY, AT
ANY TIME AND FROM TIME TO TIME, ALLOW (OR REQUIRE, AS TO BONUSES) SELECTED
EMPLOYEES AND DIRECTORS TO DEFER THE PAYMENT OF ANY PORTION OF THEIR SALARY OR
BONUSES OR BOTH PURSUANT TO THIS SECTION.  A PARTICIPANT’S DEFERRAL UNDER THIS
SECTION WILL BE CREDITED TO THE PARTICIPANT IN THE FORM OF RESTRICTED STOCK
UNITS.  THE COMMITTEE WILL ESTABLISH RULES AND PROCEDURES FOR THE DEFERRALS, AS
IT DEEMS APPROPRIATE.


 

If a Participant’s compensation is deferred under this Section 8.2, he or she
will be credited, as of the date specified in the Award Agreement, with a number
of Restricted Stock Units no less than the amount of the deferral divided by the
Fair Market Value on that date, rounded to the nearest whole unit.

 


8.3        AWARD AGREEMENT.  EACH GRANT OF RESTRICTED STOCK OR RESTRICTED STOCK
UNITS WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT SPECIFIES THE RESTRICTION
PERIODS, THE NUMBER OF SHARES OR SHARE EQUIVALENT UNITS GRANTED, AND SUCH OTHER
PROVISIONS AS THE COMMITTEE DETERMINES.


 


8.4        OTHER RESTRICTIONS.  SUBJECT TO ARTICLE 11, THE COMMITTEE MAY IMPOSE
SUCH OTHER CONDITIONS OR RESTRICTIONS ON ANY RESTRICTED STOCK OR RESTRICTED
STOCK UNITS AS IT DEEMS ADVISABLE, INCLUDING, WITHOUT LIMITATION, RESTRICTIONS
BASED UPON THE ACHIEVEMENT OF SPECIFIC PERFORMANCE OBJECTIVES (COMPANY-WIDE,
BUSINESS UNIT, INDIVIDUAL, OR ANY COMBINATION OF THEM), TIME-BASED RESTRICTIONS
ON VESTING, AND RESTRICTIONS UNDER APPLICABLE FEDERAL OR STATE SECURITIES LAWS. 
THE COMMITTEE MAY PROVIDE THAT RESTRICTIONS ESTABLISHED UNDER THIS SECTION 8.4
AS TO ANY GIVEN AWARD WILL LAPSE ALL AT ONCE OR IN INSTALLMENTS.


 

The Company will retain the certificates representing Shares of Restricted Stock
in its possession until all conditions and restrictions applicable to the Shares
have been satisfied.

 


8.5        PAYMENT OF AWARDS.  EXCEPT AS OTHERWISE PROVIDED IN THIS ARTICLE 8,
SHARES COVERED BY EACH RESTRICTED STOCK GRANT WILL BECOME FREELY TRANSFERABLE BY
THE PARTICIPANT AFTER THE LAST DAY OF THE APPLICABLE RESTRICTION PERIOD, AND
SHARE EQUIVALENT UNITS COVERED BY A RESTRICTED UNIT WILL BE PAID OUT TO THE
PARTICIPANT IN CASH OR SHARES, AS SPECIFIED IN THE AWARD AGREEMENT, FOLLOWING
THE LAST DAY OF THE APPLICABLE RESTRICTION PERIOD, OR ON THE DATE PROVIDED IN
THE AWARD AGREEMENT.


 


8.6        VOTING RIGHTS.  DURING THE RESTRICTION PERIOD, PARTICIPANTS HOLDING
SHARES OF RESTRICTED STOCK MAY EXERCISE FULL VOTING RIGHTS WITH RESPECT TO THOSE
SHARES.


 


58

--------------------------------------------------------------------------------



 


8.7                              DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING THE
RESTRICTION PERIOD, PARTICIPANTS AWARDED SHARES OF RESTRICTED STOCK OR
RESTRICTED STOCK UNITS HEREUNDER WILL BE CREDITED WITH REGULAR CASH DIVIDENDS OR
DIVIDEND EQUIVALENTS PAID ON THOSE SHARES OR WITH RESPECT TO THOSE SHARE
EQUIVALENT UNITS.  DIVIDENDS MAY BE PAID CURRENTLY, ACCRUED AS CONTINGENT CASH
OBLIGATIONS, OR CONVERTED INTO ADDITIONAL SHARES OF RESTRICTED STOCK OR
RESTRICTED STOCK UNITS UPON SUCH TERMS AS THE COMMITTEE ESTABLISHES AND
SPECIFIES IN THE APPLICABLE AWARD AGREEMENT.


 

The Committee may apply any restrictions it deems advisable to the crediting and
payment of dividends and other distributions.  Without limiting the generality
of the preceding sentence, if the grant or vesting of Restricted Stock is
designed to qualify for the Performance-Based Exception, the Committee may apply
any restrictions it deems appropriate to the payment of dividends declared with
respect to the Restricted Stock, so that the dividends and the Restricted Stock
continue to be eligible for the Performance-Based Exception.

 


8.8                              TERMINATION OF SERVICE.  EACH AWARD AGREEMENT
WILL SET FORTH THE EXTENT TO WHICH THE PARTICIPANT HAS THE RIGHT TO RETAIN
UNVESTED RESTRICTED STOCK OR RESTRICTED STOCK UNITS AFTER HIS OR HER TERMINATION
OF SERVICE.  THESE TERMS WILL BE DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, NEED NOT BE UNIFORM AMONG ALL AWARDS, AND MAY REFLECT, AMONG OTHER
THINGS, DISTINCTIONS BASED ON THE REASONS FOR TERMINATION OF SERVICE.


 


ARTICLE 9.                            PERFORMANCE SHARES


 


9.1                              GRANT OF PERFORMANCE SHARES.  SUBJECT TO THE
TERMS OF THE PLAN, PERFORMANCE SHARES MAY BE GRANTED TO PARTICIPANTS IN SUCH
AMOUNTS AND UPON SUCH TERMS, AND AT ANY TIME AND FROM TIME TO TIME, AS THE
COMMITTEE DETERMINES.  THE AWARD OF PERFORMANCE SHARES MAY BE GRANTED BASED ON
THE PARTICIPANT’S ATTAINMENT OF PERFORMANCE OBJECTIVES, OR THE VESTING OF AN
AWARD OF PERFORMANCE SHARES MAY BE BASED ON THE PARTICIPANT’S ATTAINMENT OF
PERFORMANCE OBJECTIVES, EACH AS DESCRIBED IN THIS ARTICLE 9.


 


9.2                              VALUE OF PERFORMANCE SHARES.  EACH PERFORMANCE
SHARE SHALL BE A NOTIONAL SHARE HAVING A VALUE AS OF ANY GIVEN DATE EQUAL TO THE
FAIR MARKET VALUE OF A SHARE ON SUCH DATE.  THE COMMITTEE WILL SET PERFORMANCE
OBJECTIVES IN ITS DISCRETION WHICH, DEPENDING ON THE EXTENT TO WHICH THEY ARE
MET, WILL DETERMINE THE NUMBER OR VALUE (OR BOTH) OF PERFORMANCE SHARES THAT
WILL BE EARNED BY THE PARTICIPANT.  FOR PURPOSES OF THIS ARTICLE 9, THE TIME
PERIOD DURING WHICH THE PERFORMANCE OBJECTIVES MUST BE MET WILL BE CALLED A
“PERFORMANCE PERIOD” AND WILL BE SET BY THE COMMITTEE IN ITS DISCRETION.


 


9.3                              EARNING OF PERFORMANCE SHARES.  SUBJECT TO THE
TERMS OF THIS PLAN, AFTER THE APPLICABLE PERFORMANCE PERIOD HAS ENDED, THE
HOLDER OF PERFORMANCE SHARES WILL BE ENTITLED TO RECEIVE PAYOUT ON THE NUMBER
AND VALUE OF PERFORMANCE SHARES EARNED BY THE PARTICIPANT OVER THE PERFORMANCE
PERIOD, TO BE DETERMINED AS A


 


59

--------------------------------------------------------------------------------



 


FUNCTION OF THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE OBJECTIVES HAVE
BEEN ACHIEVED.


 


9.4                              AWARD AGREEMENT.  EACH GRANT OF PERFORMANCE
SHARES WILL BE EVIDENCED BY AN AWARD AGREEMENT SPECIFYING THE MATERIAL TERMS AND
CONDITIONS OF THE AWARD (INCLUDING THE FORM OF PAYMENT OF EARNED PERFORMANCE
SHARES), AND SUCH OTHER PROVISIONS AS THE COMMITTEE DETERMINES.


 


9.5                              FORM AND TIMING OF PAYMENT OF PERFORMANCE
SHARES.  EXCEPT AS PROVIDED IN ARTICLE 12, PAYMENT OF EARNED PERFORMANCE SHARES
WILL BE MADE AS SOON AS PRACTICABLE AFTER THE CLOSE OF THE APPLICABLE
PERFORMANCE PERIOD, IN A MANNER DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION.  THE COMMITTEE WILL PAY EARNED PERFORMANCE SHARES IN THE FORM OF
(I) A CASH PAYMENT EQUAL TO THE FAIR MARKET VALUE OF THE NUMBER OF SHARES
EARNED, DETERMINED AS OF THE LAST DAY OF THE PERFORMANCE PERIOD OR SUCH OTHER
DATE AS MAY BE SPECIFIED IN THE APPLICABLE AWARD AGREEMENT, (II) IN SHARES, OR
(III) IN A COMBINATION OF CASH AND SHARES, AS SPECIFIED IN THE AWARD AGREEMENT. 
PERFORMANCE SHARES MAY BE PAID SUBJECT TO ANY RESTRICTIONS DEEMED APPROPRIATE BY
THE COMMITTEE.


 


9.6                              TERMINATION OF SERVICE.  EACH AWARD AGREEMENT
WILL SET FORTH THE EXTENT TO WHICH THE PARTICIPANT HAS THE RIGHT TO RETAIN
PERFORMANCE SHARES AFTER HIS OR HER TERMINATION OF SERVICE.  THESE TERMS WILL BE
DETERMINED BY THE COMMITTEE, IN ITS SOLE DISCRETION, NEED NOT BE UNIFORM AMONG
ALL AWARDS OF PERFORMANCE SHARES, AND MAY REFLECT, AMONG OTHER THINGS,
DISTINCTIONS BASED ON THE REASONS FOR TERMINATION OF SERVICE.


 


ARTICLE 10.                     PERFORMANCE MEASURES


 


10.1                       UNLESS AND UNTIL THE COMMITTEE PROPOSES AND THE
COMPANY’S SHAREHOLDERS APPROVE A CHANGE IN THE GENERAL PERFORMANCE MEASURES SET
FORTH IN THIS ARTICLE 10, THE PERFORMANCE MEASURE(S) TO BE USED FOR PURPOSES OF
AWARDS DESIGNED TO QUALIFY FOR THE PERFORMANCE-BASED EXCEPTION WILL BE CHOSEN
FROM AMONG THE FOLLOWING ALTERNATIVES  (OR IN ANY COMBINATION OF SUCH
ALTERNATIVES):


 


(A)                                 NET EARNINGS;


(B)                                 OPERATING EARNINGS OR INCOME;


(C)                                 EARNINGS GROWTH;


(D)                                 NET INCOME (ABSOLUTE OR COMPETITIVE GROWTH
RATES COMPARATIVE);


(E)                                 NET INCOME APPLICABLE TO SHARES;


(F)                                     CASH FLOW, INCLUDING OPERATING CASH
FLOW, FREE CASH FLOW, DISCOUNTED CASH FLOW RETURN ON INVESTMENT, AND CASH FLOW
IN EXCESS OF COST OF CAPITAL;


(G)                                 EARNINGS PER SHARE;


(H)                                 RETURN ON SHAREHOLDERS’ EQUITY (ABSOLUTE OR
PEER-GROUP COMPARATIVE);


(I)                                     STOCK PRICE (ABSOLUTE OR PEER-GROUP
COMPARATIVE);


(J)                                     ABSOLUTE AND/OR RELATIVE RETURN ON
COMMON SHAREHOLDERS’ EQUITY;


(K)                                 ABSOLUTE AND/OR RELATIVE RETURN ON CAPITAL;


(L)                                     ABSOLUTE AND/OR RELATIVE RETURN ON
ASSETS;


(M)                             ECONOMIC VALUE ADDED (INCOME IN EXCESS OF COST
OF CAPITAL);


 


60

--------------------------------------------------------------------------------



 


(N)                                 CUSTOMER SATISFACTION;


(O)                                 EXPENSE REDUCTION;


(P)                                 RATIO OF OPERATING EXPENSES TO OPERATING
REVENUES;


(Q)                                 GROSS REVENUE OR REVENUE BY PRE-DEFINED
BUSINESS SEGMENT (ABSOLUTE OR COMPETITIVE GROWTH RATES COMPARATIVE);


(R)                                    REVENUE BACKLOG; AND


(S)                                 MARGINS REALIZED ON DELIVERED SERVICES.


 

The Committee will have the discretion to adjust targets set for preestablished
performance objectives; however, Awards designed to qualify for the
Performance-Based Exception may not be adjusted upward, except to the extent
permitted under Code Section 162(m) to reflect accounting changes or other
events.

 

If Code Section 162(m) or other applicable tax or securities laws change to
allow the Committee discretion to change the types of performance measures
without obtaining shareholder approval, the Committee will have sole discretion
to make such changes without obtaining shareholder approval.  In addition, if
the Committee determines it is advisable to grant Awards that will not qualify
for the Performance-Based Exception, the Committee may grant Awards that do not
so qualify.

 


ARTICLE 11.                     BENEFICIARY DESIGNATION


 

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case the Participant should die before receiving any or
all of his or her Plan benefits.  Each beneficiary designation will revoke all
prior designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant’s lifetime.  If the
Participant’s designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant’s
death will be paid to the Participant’s estate or other entity described in the
Participant’s Award Agreement.

 


ARTICLE 12.                     DEFERRALS


 

Subject to the applicable restrictions set forth in Code Section 409A, the
Committee may permit or require a Participant to defer receipt of cash or Shares
that would otherwise be due to him or her by virtue of an Option or SAR
exercise, the lapse or waiver of restrictions on Restricted Stock or the
satisfaction of any requirements or objectives with respect to Performance
Shares.  If any such deferral election is permitted or required, the Committee
will, in its sole discretion, establish rules and procedures for such
deferrals.  Notwithstanding the foregoing, to the extent permitted by Code
Section 409A, the Committee in its sole discretion may defer payment of cash or
the delivery of Shares that would otherwise be due to a Participant under the
Plan if payment or delivery would result in the Company’s or an Affiliate’s
being unable to deduct compensation under Code Section 162(m).  Deferral of
payment or delivery by the Committee may continue until the Company or an
Affiliate is able to deduct the

 

61

--------------------------------------------------------------------------------


 

payment or delivery under the Code, or until such other time at which payment
may be made in accordance with Code Section 409A.

 


ARTICLE 13.                     RIGHTS OF PARTICIPANTS


 


13.1                       EMPLOYMENT AND SERVICE.  NOTHING IN THE PLAN WILL
CONFER UPON ANY PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY
OR ANY AFFILIATE, OR INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY
OR ANY AFFILIATE TO TERMINATE ANY PARTICIPANT’S EMPLOYMENT OR SERVICE AT ANY
TIME.


 


13.2                       PARTICIPATION.  NO EMPLOYEE, CONSULTANT OR DIRECTOR
WILL HAVE THE RIGHT TO RECEIVE AN AWARD UNDER THIS PLAN, OR, HAVING RECEIVED ANY
AWARD, TO RECEIVE A FUTURE AWARD.


 


ARTICLE 14.                     AMENDMENT, MODIFICATION AND TERMINATION


 


14.1                       AMENDMENT, MODIFICATION AND TERMINATION.  THE
COMMITTEE MAY AT ANY TIME AND FROM TIME TO TIME, ALTER, AMEND, MODIFY OR
TERMINATE THE PLAN IN WHOLE OR IN PART, SUBJECT TO ANY SHAREHOLDER APPROVAL
REQUIRED BY APPLICABLE LAW, RULE OR REGULATION, INCLUDING CODE
SECTION 162(M) AND THE RULES OF THE PRINCIPAL NATIONAL STOCK EXCHANGE ON WHICH
THE SHARES ARE THEN TRADED.  THE COMMITTEE WILL NOT INCREASE THE NUMBER OF
SHARES THAT MAY BE ISSUED OR TRANSFERRED TO PARTICIPANTS UNDER THE PLAN, AS
DESCRIBED IN THE FIRST SENTENCE OF SECTION 4.1 (AND SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTIONS 4.2 AND 4.3), WITHOUT THE APPROVAL OF THE SHAREHOLDERS OF
THE COMPANY IN ACCORDANCE WITH THE RULES OF THE PRINCIPAL NATIONAL STOCK
EXCHANGE ON WHICH THE SHARES ARE THEN TRADED.


 

Subject to the terms and conditions of the Plan, the Committee may modify,
extend or renew outstanding Awards under the Plan, or accept the surrender of
outstanding Awards (to the extent not already exercised) and grant new Awards in
substitution of them (to the extent not already exercised).  The Committee will
not, however, modify any outstanding Option or SAR so as to specify a lower
Exercise Price or grant price, without the approval of the Company’s
shareholders.  Notwithstanding the foregoing, no modification of an Award will
materially alter or impair any rights or obligations under any Award already
granted under the Plan, without the prior written consent of the Participant.

 


14.2                       ADJUSTMENT OF AWARDS UPON THE OCCURRENCE OF CERTAIN
UNUSUAL OR NONRECURRING EVENTS.  IN RECOGNITION OF UNUSUAL OR NONRECURRING
EVENTS (INCLUDING, WITHOUT LIMITATION, THE EVENTS DESCRIBED IN SECTION 4.3)
AFFECTING THE COMPANY OR ITS FINANCIAL STATEMENTS, OR IN RECOGNITION OF CHANGES
IN APPLICABLE LAWS, REGULATIONS, OR ACCOUNTING PRINCIPLES, AND, WHENEVER THE
COMMITTEE DETERMINES THAT ADJUSTMENTS ARE APPROPRIATE IN ORDER TO PREVENT
DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE
MADE AVAILABLE UNDER THE PLAN, THE COMMITTEE SHALL, USING REASONABLE CARE, MAKE
ADJUSTMENTS IN THE TERMS AND CONDITIONS OF, AND THE CRITERIA INCLUDED IN,
AWARDS.  IN CASE OF AN AWARD DESIGNED TO QUALIFY FOR THE


 


62

--------------------------------------------------------------------------------



 


PERFORMANCE-BASED EXCEPTION, THE COMMITTEE WILL TAKE CARE NOT TO MAKE AN
ADJUSTMENT THAT WOULD DISQUALIFY THE AWARD.


 


14.3                       AWARDS PREVIOUSLY GRANTED.  NO TERMINATION, AMENDMENT
OR MODIFICATION OF THE PLAN WILL ADVERSELY AFFECT IN ANY MATERIAL WAY ANY AWARD
ALREADY GRANTED, WITHOUT THE WRITTEN CONSENT OF THE PARTICIPANT WHO HOLDS THE
AWARD.


 


14.4                       COMPLIANCE WITH CODE SECTION 162(M).  AWARDS WILL
COMPLY WITH THE REQUIREMENTS OF CODE SECTION 162(M), UNLESS THE COMMITTEE
DETERMINES THAT SUCH COMPLIANCE IS NOT DESIRED WITH RESPECT TO AN AWARD
AVAILABLE FOR GRANT UNDER THE PLAN.  IN ADDITION, IF CHANGES ARE MADE TO CODE
SECTION 162(M) TO PERMIT GREATER FLEXIBILITY AS TO ANY AWARD AVAILABLE UNDER THE
PLAN, THE COMMITTEE MAY, SUBJECT TO THIS ARTICLE 14, MAKE ANY ADJUSTMENTS IT
DEEMS APPROPRIATE.


 


ARTICLE 15.                     NONTRANSFERABILITY OF AWARDS


 

Except as otherwise provided in a Participant’s Award Agreement, no Option, SAR,
Performance Share, Restricted Stock, or Restricted Stock Unit granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, or
pursuant to a domestic relations order (as defined in Code Section 414(p)).  All
rights with respect to Performance Shares, Restricted Stock and Restricted Stock
Units will be available during the Participant’s lifetime only to the
Participant or his or her guardian or legal representative.  Except as otherwise
provided in a Participant’s Award Agreement or in paragraph (a) below, all
Options and SARs will be exercisable during the Participant’s lifetime only by
the Participant or his or her guardian or legal representative.  The
Participant’s beneficiary may exercise the Participant’s rights to the extent
they are exercisable under the Plan following the Participant’s death.  The
Committee may, in its discretion, require a Participant’s guardian, legal
representative or beneficiary to supply it with the evidence the Committee deems
necessary to establish the authority of the guardian, legal representative or
beneficiary to act on behalf of the Participant.

 


(A)                                 NOTWITHSTANDING THE FOREGOING, WITH RESPECT
TO ANY NONSTATUTORY STOCK OPTIONS, EACH PARTICIPANT SHALL BE PERMITTED AT ALL
TIMES TO TRANSFER ANY OR ALL OF THE OPTIONS, OR, IN THE EVENT THE OPTIONS HAVE
NOT YET BEEN ISSUED TO THE PARTICIPANT, THE COMPANY SHALL BE PERMITTED TO ISSUE
ANY OR ALL OF THE OPTIONS, TO CERTAIN TRUSTS DESIGNATED BY THE PARTICIPANT AS
LONG AS SUCH TRANSFER OR ISSUANCE IS MADE AS A GIFT (I.E., A TRANSFER FOR NO
CONSIDERATION, WITH DONATIVE INTENT), WHETHER DURING LIFETIME OR TO TAKE EFFECT
UPON (OR AS A CONSEQUENCE OF) HIS OR HER DEATH, TO HIS OR HER SPOUSE OR
CHILDREN.  GIFTS IN TRUST SHALL BE DEEMED GIFTS TO EVERY BENEFICIARY AND
CONTINGENT BENEFICIARY, AND SO SHALL NOT BE PERMITTED UNDER THIS PARAGRAPH
(A) IF THE BENEFICIARIES OR CONTINGENT BENEFICIARIES SHALL INCLUDE ANYONE OTHER
THAN SUCH SPOUSE OR CHILDREN.  TRANSFERS TO A SPOUSE OR CHILD FOR CONSIDERATION,
REGARDLESS OF THE AMOUNT, SHALL NOT BE PERMITTED UNDER THIS SECTION.


 


63

--------------------------------------------------------------------------------



 


(B)                                 ANY OPTIONS ISSUED OR TRANSFERRED UNDER THIS
ARTICLE 15 SHALL BE SUBJECT TO ALL TERMS AND CONDITIONS CONTAINED IN THE PLAN
AND THE APPLICABLE AWARD AGREEMENT.  IF THE COMMITTEE MAKES AN OPTION
TRANSFERABLE, SUCH OPTION SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS, AS
THE COMMITTEE DEEMS APPROPRIATE.


 


ARTICLE 16.                     WITHHOLDING


 


16.1                       TAX WITHHOLDING.  THE COMPANY WILL HAVE THE POWER AND
THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A PARTICIPANT TO REMIT TO THE
COMPANY, THE MINIMUM AMOUNT NECESSARY TO SATISFY FEDERAL, STATE, AND LOCAL
TAXES, DOMESTIC OR FOREIGN, REQUIRED BY LAW OR REGULATION TO BE WITHHELD WITH
RESPECT TO ANY TAXABLE EVENT ARISING UNDER THIS PLAN.


 


16.2                       SHARE WITHHOLDING.  WITH RESPECT TO WITHHOLDING
REQUIRED UPON THE EXERCISE OF OPTIONS OR SARS, UPON THE LAPSE OF RESTRICTIONS ON
RESTRICTED STOCK, OR UPON ANY OTHER TAXABLE EVENT ARISING AS A RESULT OF AWARDS
GRANTED HEREUNDER, THE COMPANY MAY SATISFY THE MINIMUM WITHHOLDING REQUIREMENT
FOR SUPPLEMENTAL WAGES, IN WHOLE OR IN PART, BY WITHHOLDING SHARES HAVING A FAIR
MARKET VALUE (DETERMINED ON THE DATE THE PARTICIPANT RECOGNIZES TAXABLE INCOME
ON THE AWARD IN ACCORDANCE WITH PROCEDURES PRESCRIBED BY THE COMPANY AND
PERMITTED UNDER THE CODE OR OTHER APPLICABLE TAX LAW) EQUAL TO THE MINIMUM
WITHHOLDING TAX REQUIRED TO BE COLLECTED ON THE TRANSACTION.  THE PARTICIPANT
MAY ELECT, SUBJECT TO THE APPROVAL OF THE COMMITTEE, TO DELIVER THE NECESSARY
FUNDS TO SATISFY THE WITHHOLDING OBLIGATION TO THE COMPANY, IN WHICH CASE THERE
WILL BE NO REDUCTION IN THE SHARES OTHERWISE DISTRIBUTABLE TO THE PARTICIPANT.


 


ARTICLE 17.                     INDEMNIFICATION


 

Each person who is or has been a member of the Committee or the Board, and any
officer or Employee to whom the Committee has delegated authority under
Section 3.1 or 3.2 of the Plan, will be indemnified and held harmless by the
Company from and against any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or as a
result of any claim, action, suit or proceeding to which he or she may be a
party or in which he or she may be involved by reason of any action taken, or
failure to act, under the Plan.  Each such person will also be indemnified and
held harmless by the Company from and against any and all amounts paid by him or
her in a settlement approved by the Company, or paid by him or her in
satisfaction of any judgment, of or in a claim, action, suit or proceeding
against him or her and described in the previous sentence, so long as he or she
gives the Company an opportunity, at its own expense, to handle and defend the
claim, action, suit or proceeding before he or she undertakes to handle and
defend it.  The foregoing right of indemnification will not be exclusive of any
other rights of indemnification to which a person who is or has been a member of
the Committee or the Board may be entitled under the Company’s Articles of
Incorporation or By-Laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify him or her or hold him or her harmless.

 

64

--------------------------------------------------------------------------------



 


ARTICLE 18.                     SUCCESSORS


 

All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation, or
otherwise.

 


ARTICLE 19.                     BREACH OF RESTRICTIVE COVENANTS


 

An Award Agreement may provide that, notwithstanding any other provision of this
Plan to the contrary, if the Participant breaches any competition,
nonsolicitation or nondisclosure provisions contained in the Award Agreement,
whether during or after termination of Service, the Participant will forfeit:

 


(A)                                 ANY AND ALL AWARDS GRANTED OR TRANSFERRED TO
HIM OR HER UNDER THE PLAN, INCLUDING AWARDS THAT HAVE BECOME VESTED; AND


 


(B)                                 THE PROFIT THE PARTICIPANT HAS REALIZED ON
THE EXERCISE OF ANY OPTIONS, WHICH IS THE DIFFERENCE BETWEEN THE EXERCISE PRICE
OF THE OPTIONS AND THE APPLICABLE FAIR MARKET VALUE OF THE SHARES (THE
PARTICIPANT MAY BE REQUIRED TO REPAY SUCH DIFFERENCE TO THE COMPANY).


 


ARTICLE 20.                     LEGAL CONSTRUCTION


 


20.1                       NUMBER.  EXCEPT WHERE OTHERWISE INDICATED BY THE
CONTEXT, ANY PLURAL TERM USED IN THIS PLAN INCLUDES THE SINGULAR AND A SINGULAR
TERM INCLUDES THE PLURAL.


 


20.2                       SEVERABILITY.  IF ANY PROVISION OF THE PLAN IS HELD
ILLEGAL OR INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY WILL NOT AFFECT
THE REMAINING PARTS OF THE PLAN, AND THE PLAN WILL BE CONSTRUED AND ENFORCED AS
IF THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


 


20.3                       REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS AND THE
ISSUANCE OF SHARE OR CASH PAYOUTS UNDER THE PLAN WILL BE SUBJECT TO ALL
APPLICABLE LAWS, RULES, AND REGULATIONS, AND TO ANY APPROVALS BY GOVERNMENTAL
AGENCIES OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED.


 


20.4                       SECURITIES LAW COMPLIANCE.  AS TO ANY INDIVIDUAL WHO
IS, ON THE RELEVANT DATE, AN OFFICER, DIRECTOR OR TEN PERCENT BENEFICIAL OWNER
OF ANY CLASS OF THE COMPANY’S EQUITY SECURITIES THAT IS REGISTERED PURSUANT TO
SECTION 12 OF THE EXCHANGE ACT, ALL AS DEFINED UNDER SECTION 16 OF THE EXCHANGE
ACT, TRANSACTIONS UNDER THIS PLAN ARE INTENDED TO COMPLY WITH ALL APPLICABLE
CONDITIONS OF RULE 16B-3 UNDER THE EXCHANGE ACT, OR ANY SUCCESSOR RULE.  TO THE
EXTENT ANY PROVISION OF THE PLAN OR ACTION BY THE COMMITTEE FAILS TO SO COMPLY,
IT WILL BE DEEMED NULL AND VOID, TO THE EXTENT PERMITTED BY LAW AND DEEMED
ADVISABLE BY THE COMMITTEE.


 

If at any time the Committee determines that exercising an Option or SAR or
issuing Shares pursuant to an Award would violate applicable securities laws,
the

 

65

--------------------------------------------------------------------------------


 

Option or SAR will not be exercisable, and the Company will not be required to
issue Shares.  The Company may require a Participant to make written
representations it deems necessary or desirable to comply with applicable
securities laws.  No person who acquires Shares under the Plan may sell the
Shares, unless he or she makes the offer and sale pursuant to an effective
registration statement under the Exchange Act, which is current and includes the
Shares to be sold, or an exemption from the registration requirements of the
Exchange Act.

 


20.5                       AWARDS TO FOREIGN NATIONALS AND EMPLOYEES OUTSIDE THE
UNITED STATES.  TO THE EXTENT THE COMMITTEE DEEMS IT NECESSARY, APPROPRIATE OR
DESIRABLE TO COMPLY WITH FOREIGN LAW OR PRACTICE AND TO FURTHER THE PURPOSES OF
THIS PLAN, THE COMMITTEE MAY, WITHOUT AMENDING THE PLAN, (I) ESTABLISH
RULES APPLICABLE TO AWARDS GRANTED TO PARTICIPANTS WHO ARE FOREIGN NATIONALS OR
ARE EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, INCLUDING RULES THAT DIFFER
FROM THOSE SET FORTH IN THIS PLAN, AND (II) GRANT AWARDS TO SUCH PARTICIPANTS IN
ACCORDANCE WITH THOSE RULES.


 


20.6                       UNFUNDED STATUS OF THE PLAN.  THE PLAN IS INTENDED TO
CONSTITUTE AN ‘UNFUNDED” PLAN FOR INCENTIVE AND DEFERRED COMPENSATION.  WITH
RESPECT TO ANY PAYMENTS OR DELIVERIES OF SHARES NOT YET MADE TO A PARTICIPANT BY
THE COMPANY, THE PARTICIPANT’S RIGHTS ARE NO GREATER THAN THOSE OF A GENERAL
CREDITOR OF THE COMPANY.  THE COMMITTEE MAY AUTHORIZE THE ESTABLISHMENT OF
TRUSTS OR OTHER ARRANGEMENTS TO MEET THE OBLIGATIONS CREATED UNDER THE PLAN, SO
LONG AS THE ARRANGEMENT DOES NOT CAUSE THE PLAN TO LOSE ITS LEGAL STATUS AS AN
UNFUNDED PLAN.


 


20.7                       GOVERNING LAW.  TO THE EXTENT NOT PREEMPTED BY
FEDERAL LAW, THE PLAN AND ALL AGREEMENTS HEREUNDER WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS.


 


20.8                       NO LIMITATION ON RIGHTS OF THE COMPANY.  THE GRANT OF
THE AWARD DOES NOT AND WILL NOT IN ANY WAY AFFECT THE RIGHT OR POWER OF THE
COMPANY TO MAKE ADJUSTMENTS, RECLASSIFICATIONS OR CHANGES IN ITS CAPITAL OR
BUSINESS STRUCTURE, OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE, SELL OR
TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 


20.9                       PARTICIPANT TO HAVE NO RIGHTS AS A SHAREHOLDER. 
BEFORE THE DATE AS OF WHICH HE OR SHE IS RECORDED ON THE BOOKS OF THE COMPANY AS
THE HOLDER OF ANY SHARES UNDERLYING AN AWARD, A PARTICIPANT WILL HAVE NO RIGHTS
AS A SHAREHOLDER WITH RESPECT TO THOSE SHARES.


 


66

--------------------------------------------------------------------------------